— Stephens J.

By the Court.

delivering the opinion.
There are three assignments of error in this case.
[1.] That the Court erred in giving the jury any charge at all upon the credibility of the witness, Morris, because he was not impeached either by another witness, or any contradictory statement of his own; and so there was no evidence authorizing a charge on that point. This assumes that the credibility of a witness can be effected only in the two modes stated — an assumption which can not be sustained. On the contrary, it may be affected and broken down in many ways. One reason for disbelieving a witness is, the impossibility or improbability of his story ; and another reason for discrediting him is, the very one which existed in this case — his own disclosure of an act which exhibits moral turpitude in himself, especially such an act as falls undei the denomination of crimen falsi. His note to Mr. Mosely was a falsehood, or his statement about it to the jury was one. There is no escape from this alternative. The Judge was, therefore, authorized by the evidence, we think, to give the charge he did.
[2.] And this disposes of another assignment that the Court erred in refusing a new trial, on the ground that the verdict was unsupported by the evidence ; for if there was-evidence enough to authorize the Judge to give the charge as to Morris’s credibility, there was enough to sustain the *269verdict. It would have been error to have submitted that issue to them, if there had not been enough evidence to warrant a finding adverse to the witness’s credibility. It would be futile, indeed, to present to the jury the opportunity of finding such a verdict as could not stand when found.
[3.] As to there being usury in the notes, it is sufficient to say, .that the fact depended solely on the testimony of this same witness, and the jury were authorized to reject his evidence. Nor does it appear that McDaniel made any point,, or asked any charge on the subject of usury during the trial, He can not now complain of any'errors except such as tended to hurt his line of defence.
Judgment affirmed.